Citation Nr: 1002046	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-36 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper and both lower extremities, to 
include as secondary to the service-connected diabetes 
mellitus.  

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
chip fracture of the left first metacarpal joint, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  

In November 2008, the Veteran testified at a personal hearing 
conducted before the undersigned Acting Veterans Law Judge 
(VLJ) at the RO.  A copy of the transcript of that hearing is 
of record.  

Further review of the claims folder indicates that the 
Veteran had perfected a timely appeal with respect to the 
issue of entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to the service-connected diabetes mellitus.  By a 
June 2008 rating action, the RO granted service connection 
for peripheral neuropathy of the Veteran's right upper 
extremity, as secondary to the service-connected diabetes 
mellitus, and awarded a compensable evaluation of 10 percent, 
effective from March 2005, for this now service-connected 
disability.  In a statement dated in July 2008, the Veteran 
explained that the RO's action satisfied his appeal only with 
respect to the 10 percent evaluation now assigned to his 
right upper extremity pathology.  As such, the Board 
concludes that this aspect of the Veteran's appeal has been 
satisfied in full and that no further action with regard to 
this matter is necessary.  
FINDINGS OF FACT

1.  Small fiber neuropathy of the Veteran's left upper and 
both lower extremities is associated with his 
service-connected diabetes mellitus.  

2.  Insulin is not required to manage the Veteran's 
service-connected diabetes mellitus.  

3.  The service-connected residuals of a chip fracture of the 
left first metacarpal joint are manifested by severe 
osteoarthritis, some limitation of radial abduction and 
palmar abduction of the left thumb, and pain.  However, no 
limitation of flexion of the thumb, limitation of motion 
between the left thumb and the other fingers of the left hand 
(either upon attempting to oppose the thumb with the fingers 
or upon attempting to oppose the thumb with the thumb pad), 
decreased left hand strength, amputation of any portion of 
the left thumb, or evidence of fatigue, weakness, lack of 
endurance, or incoordination upon repetitive use of the left 
thumb was shown.  


CONCLUSIONS OF LAW

1.  Small fiber neuropathy of the Veteran's left upper and 
both lower extremities is proximately due to, or the result 
of, the service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 
7913 (2009).  

3.  The criteria for a disability rating greater than 
10 percent for the service-connected residuals of a chip 
fracture of the left first metacarpal joint have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, DCs 5010, 5152, 5224 & 5228 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

	A.  Service Connection For Peripheral Neuropathy Of The 
Left Upper And Both Lower Extremities

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
claim for service connection for peripheral neuropathy of the 
left upper and both lower extremities, as secondary to the 
service-connected diabetes mellitus, no further discussion of 
the VCAA is required with respect to this issue.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

	B.  Increased Ratings For Diabetes Mellitus And A Left 
Thumb Disability

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the Veteran was informed of the 
evidentiary requirements for his left thumb claim by a June 
2006 letter and for his diabetes claim by a March 2005 
letter.  These documents also informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); and Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VCAA notice in an increased 
rating claim need not be "veteran specific."  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any 
event, in a May 2008 letter in the present case, the RO 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity, and additional 
disablement caused by his diabetes and left thumb 
disabilities.  This correspondence also informed the Veteran 
of the specific rating criteria set forth at the appropriate 
diagnostic codes.  

Further, the June 2006 letter (pertaining to the Veteran's 
left thumb claim) informed him of the general type of 
evidence needed to establish a disability rating and an 
effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  
This correspondence was issued before the initial denial of 
the Veteran's claim for an increased rating for his 
service-connected left thumb disability in August 2006, and, 
thus, no timing defect occurred.  Pelegrini II.  See also 
Mayfield v. Nicholson, 444 F.3d at 1333.  

To the extent that the Veteran has not been notified of the 
type of evidence necessary to establish a disability rating 
or an effective date with respect to his claim for an 
increased evaluation for his service-connected diabetes 
mellitus, the Board notes that, as will be explained in 
further detail in the following decision, an award for a 
higher rating for this disability is not warranted.  This 
aspect of the Veteran's appeal will, therefore, be denied.  
Thus, the Board finds that no error, or harm, to the Veteran 
has occurred as a result of the final adjudication of this 
aspect of his appeal.  Moreover, the Veteran has not alleged 
any prejudice in terms of VCAA notification.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1705 (2009).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including in particular 
post-service treatment records.  He underwent multiple 
pertinent examinations during the current appeal.  The 
Veteran does not contend, and the file does not show, that 
the examinations were inadequate for rating purposes, or that 
his symptoms have become worse since his most recent 
examination.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

In addition, he recently testified at a personal hearing 
conducted before the undersigned Acting VLJ at the RO.  
As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his increased rating claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between him and VA in 
obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting argument, 
lay evidence, and medical evidence.  The Veteran's 
representative was furnished copies of relevant documents 
issued to the Veteran during the current appeal.  Therefore, 
the Board concludes that the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the Veteran's 
increased rating claims on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues on appeal and what the evidence in the claims file 
shows, or fails to show, with respect to these claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

	A.  Service Connection For Peripheral Neuropathy Of The 
Left Upper And Both Lower Extremities

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Further, a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2009); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

In the present case, the Veteran has described atrophy, 
weakness, and numbness in his left arm and both of his legs.  
See, e.g., Hearing transcript (T.) at 11-14.  Diagnoses 
determined to be the cause of this symptomatology include 
small fiber neuropathy, cervical myelopathy and 
radiculopathy, as well as lumbar radiculopathy with chronic 
low back pain.  

Medical evidence of record clearly shows that the Veteran's 
cervical and lumbar spine disabilities (and the 
symptomatology related thereto) are not associated with his 
service-connected diabetes mellitus.  Specifically, a private 
neurologist who reviewed the Veteran's claims folder in July 
2009 concluded that the Veteran's complaints of atrophy and 
weakness in his left arm and both of his legs are likely the 
result of his cervical and lumbar spine disabilities, which 
are not associated with his diabetes.  Also, a VA physician 
who reviewed the Veteran's claims folder in February 2008 
agreed that the Veteran's cervical and lumbosacral 
radiculopathy is not secondary to his diabetes.  

Significantly, the July 2009 private neurologist attributed 
the Veteran's complaints of distal extremity paresthesias in 
his left arm and both of his legs to small fiber neuropathy 
which was "as likely as not due to the [V]eteran's diabetes 
mellitus."  No competent evidence refutes this distinction.  
Service connection for small fiber neuropathy of the left 
upper and both lower extremities, as secondary to the 
service-connected diabetes mellitus, is granted.  

	B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

		1.  Diabetes Mellitus

Previously, by a March 2004 rating action, the RO granted 
service connection for diabetes mellitus, as secondary to 
in-service exposure to herbicides, and awarded a compensable 
evaluation of 20 percent, effective from September 2002, for 
this disability.  This disability remains so evaluated under 
DC 7913 [diabetes mellitus].  

According to the applicable diagnostic code, a rating of 
20 percent for diabetes mellitus requires evidence of the 
need for insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  The next-higher 
evaluation of 40 percent requires evidence of the need for 
insulin, a restricted diet, and the regulation of activities.  
38 C.F.R. § 4.119, DC 7913 (2009).  

Pertinent medical records received during the current appeal 
reflect the need for a restricted diet.  Although in a form 
received at the RO in November 2006 a treating VA physician 
noted that the Veteran's diabetes required regulation of 
activities, the physician provide no description of which 
activities required regulation as was specifically requested 
on that form.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence); see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion.").  To the contrary, a subsequent compensation and 
pension examiner, who extensively discussed the Veteran's 
prior medical history, concluded at a May 2007 examination 
that the nature and extent of the Veteran's diabetes mellitus 
did not require a regulation of his activities.  The Board 
finds the May 2007 opinion to be of greater probative value.  

In any event, additional medical evidence of record clearly 
shows that, in 2007, the Veteran's insulin was discontinued.  
Treating physicians prescribed only oral agents.  Indeed, at 
the November 2008 hearing, the Veteran testified that his 
doctors have specifically told him not to take insulin.  
According to the Veteran's testimony, he only takes insulin 
(from his "leftover" supply) when he feels shaky and his 
blood sugar level is high.  T. at 4-7.  

As this discussion illustrates, the Veteran's 
service-connected diabetes is manifested by the need for a 
restricted diet and oral hypoglycemic agents.  The more 
probative medical opinion of record indicates that regulation 
of activities due to diabetes is not necessary, and the 
Veteran's insulin has been discontinued.  Without evidence of 
the need for a restricted diet, regulation of activities, and 
insulin, the next higher rating of 40 percent for diabetes 
mellitus cannot be awarded.  38 C.F.R. § 4.119, DC 7913 
(2009).  Clearly, under these circumstances, there is no 
basis to assign an increased disability rating for the 
service-connected diabetes mellitus at any time during the 
current appeal.  

		2.  Left Thumb

Initially, by an April 1969 rating action, the RO granted 
service connection for residuals of a chip fracture of the 
left first metacarpal joint and assigned a noncompensable 
evaluation to this disability, effective from August 1968.  
Subsequently, by an October 1982 decision, the Muskogee RO 
redefined this disability as residuals of a chipped fracture 
of the left first metacarpal joint with traumatic arthritis 
and awarded a compensable rating of 10 percent, effective 
from August 1982, for this disability.  

By a March 1992 rating action, the Muskogee RO 
recharacterized the Veteran's left thumb disability as 
residuals of a chip fracture of the left first metacarpal 
joint but confirmed the 10 percent evaluation for this 
disability.  The Veteran's service-connected left thumb 
disability remains so evaluated under DCs 5010 [traumatic 
arthritis]-5228.  See 38 C.F.R. § 4.27 (2009) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  

According to the appropriate diagnostic codes, the next 
higher rating of 20 percent requires evidence of limitation 
of motion of the left thumb resulting in a gap of more than 
two inches (5.1 centimeters) between the thumb pad and the 
fingers (with the thumb attempting to oppose the fingers), 
unfavorable ankylosis of the thumb, or amputation of the 
minor thumb at the distal joint or through the distal phalanx 
or at the metacarpophalangeal joint or through the proximal 
phalanx.  In addition, evidence of amputation of the minor 
thumb with metacarpal resection warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, DCs 5152, 5224, 5228 (2009).  
The Veteran is right-hand dominant.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2009) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

In the present case, the Veteran contends that the 
service-connected residuals of a chip fracture of his left 
first metacarpal joint are more severe than the current 
10 percent rating indicates.  In particular, he describes 
problems gripping objects with his left hand as well as 
shooting and throbbing pain in his left thumb.  At the 
hearing, the Veteran demonstrated that he was able to close 
his left fingers and thumb approximately halfway towards his 
left palm-but with pain.  T. at 19-21.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the pertinent examinations and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the Veteran's left thumb 
disability is evaluated and are, thus, more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran has undergone several VA evaluations of 
his left thumb-radiographic testing in November 2004 as well 
as subsequent radiographic studies and a physical 
(orthopedic) evaluation in July 2006.  He has not received 
any outpatient treatment for his left thumb symptomatology.  

As previously noted herein, the Veteran's service-connected 
left thumb disability has been characterized as residuals of 
a chip fracture of the left metacarpal joint disability.  In 
this regard, the Board acknowledges that the evaluations 
completed on the Veteran's left thumb during the current 
appeal have demonstrated some limitation of radial abduction 
and palmar abduction of the left thumb as well as evidence of 
pain upon repetitive use.  In fact, the July 2006 VA examiner 
explained that pain is "the major functional impact."  
Also, repeat radiographic studies have shown severe 
osteoarthritis at the carpal/metacarpal articulation of the 
left thumb with severe degeneration of the adjacent carpal 
bone, fragmentation, and marked deformity of the proximal 
portion of the thumb's metacarpal joint.  

However, the evaluations completed on the Veteran's left 
thumb during the appeal period have also demonstrated no 
limitation of flexion of the thumb, no limitation of motion 
between the left thumb and the other fingers of the left hand 
(either upon attempting to oppose the thumb with the fingers 
or upon attempting to oppose the thumb with the thumb pad), 
normal left hand strength, and no evidence of fatigue, 
weakness, lack of endurance, or incoordination upon 
repetitive use of the left thumb.  

Such evidence does not support findings of limitation of 
motion of the left thumb resulting in a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers (with the thumb attempting to oppose the fingers), 
unfavorable ankylosis of the thumb, or amputation of the 
minor thumb at the distal joint or through the distal phalanx 
or at the metacarpophalangeal joint or through the proximal 
phalanx.  Thus, the next higher rating of 20 percent for this 
service-connected left thumb disability is not warranted.  
38 C.F.R. § 4.71a, DCs 5224, 5228 (2009).  Further, without 
evidence of amputation of the minor thumb with metacarpal 
resection, a 30 percent evaluation may not be awarded.  
38 C.F.R. § 4.71a, DC 5152 (2009).   

Throughout the current appeal, the Veteran has described left 
thumb pain.  Specifically, he reports experiencing shooting 
and throbbing pain in his left thumb, particularly upon 
movement of this digit.  See, e.g., T. at 19-21.  However, 
even with pain, there is absolutely no indication that the 
level of functional loss comes close to the level of severity 
required for the assignment of the next higher rating (i.e. 
thumb limitation of motion manifested by a gap of more than 
two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers).  See 38 
C.F.R. §§ 4.40, 4.45 (2009); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Of particular significance to the Board are 
the findings of no fatigue, weakness, lack of endurance, or 
incoordination upon repetitive use of the left thumb.  

In this regard, the Board notes that the July 2006 VA 
examiner observed no additional limitation of function of the 
other fingers of the Veteran's left hand (in terms of pain, 
fatigue, weakness, lack of endurance, or incoordination) upon 
repetitive use.  Thus, a higher rating for the Veteran's 
service-connected left thumb disability based upon any 
resulting limitation of motion of the other digits or upon 
any resulting interference with the overall function of the 
left hand is not warranted.  See 38 C.F.R. § 4.71a, Note 
following DC 5224 (2009).  

Under these circumstances, there is no basis to assign an 
increased disability rating for the service-connected left 
thumb disability at any time during the current appeal.  

		3.  Additional Considerations

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected diabetes mellitus or the service-connected 
residuals of a chip fracture of the left first metacarpal 
joint at any time during the current appeal.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence reflecting that the 
disability at issue causes marked interference with 
employment or has in the past or continues to require 
frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  Id.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disorder are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with his 
diabetes and left thumb disabilities and provide for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration-for either the service-connected diabetes 
mellitus or the service-connected residuals of a chip 
fracture of the left first metacarpal joint-is not 
warranted.  

Lastly, the Board notes that, just prior to the current 
appeal, and specifically by an August 2004 rating action, the 
RO denied the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU).  The 
Veteran did not express disagreement with that denial, and 
such issue is not before the Board.  38 C.F.R. § 20.200.  
Even during the current appeal, the Veteran has not asserted 
that his service-connected disabilities alone have rendered 
him unemployable.  Thus, any further consideration of the 
provisions set forth in Rice v. Shinseki, 22 Vet. App. 447 
(2009) is not warranted.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for small fiber neuropathy of the left 
upper and both lower extremities, as secondary to the 
service-connected diabetes mellitus, is granted.  

A disability rating greater than 20 percent for diabetes 
mellitus is denied.  

A disability rating greater than 10 percent for residuals of 
a chip fracture of the left first metacarpal joint is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


